Citation Nr: 0534535	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  98-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to a disability rating greater than 10 
percent for nephropyelolithotomy scar.

3.  Entitlement to a compensable disability rating for 
history of nephrolithiasis (kidney stones).  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In correspondence received in September 2004, the veteran 
raised the claim of service connection for a psychiatric 
disorder.  There is no indication that the RO has adjudicated 
this claim.  The matter is therefore referred to the RO for 
the appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  On that form, he indicated that 
he wanted a Board hearing at the RO in San Juan.  No such 
hearing has been held, and the veteran's hearing request has 
not been withdrawn.  A remand to the RO is required to comply 
with the veteran's hearing request.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board  hearing, in the order that 
the request was received, as soon as 
practicable.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

